



Tally-Ho Ventures Executes LOI to Acquire Master Finance Europe


NEW YORK, NY, - September 6, 2005 - Tally-Ho Ventures Inc., (OTCBB: TLYH), an
international wealth management firm, announced today it has entered into an
agreement to acquire Master Finance Europe (MFE) for a maximum total
consideration of $3.9 million. The Master Finance Europe group is a private
wealth management organization focused on serving the needs of mid-wealth
families and individuals in Luxembourg, Belgium and France.


Peter Smith, Chief Executive Officer of Talley-Ho Ventures stated, “We are truly
excited about the prospect of adding Master Finance and their prolific client
base to our growing family of companies. By integrating Master Finance’s
operations onto our platform, we expect to provide added benefit not only to our
shareholders, but to our customers as well. Our combined entity would have
approximately $2 million in earnings as of the most recent period.” He also
added that “as a result of this merger, we would manage approximately $1 billion
and increase our footprint in very lucrative markets.”


The acquisition complements TLYH´s previous acquisition of Belgravia-Intervest.
The Belgravia-Intervest Group is a private wealth management organization
focused on serving the needs of families and high net worth individuals
throughout the world.


Under the terms of the letter of intent, the operations of Master Finance are
expected to become an operating subsidiary of Talley-Ho Ventures, with key
members of the Master Finance management team entering into long-term employment
contracts. The consideration contemplated for this acquisition includes certain
performance milestones. Completion of the transaction is subject to final
negotiation of a share purchase agreement, completion of due diligence and
satisfaction of customary conditions to closing.


ABOUT TALLEY-HO VENTURES Inc.
Talley-Ho Ventures is an independent private wealth management organization
focused on serving the needs of expatriates, small institutions and high
net-worth individuals. The company currently has 13 offices and is fully
authorized to operate in 23 countries.
 
ABOUT MASTER FINANCE EUROPE
Master Finance Europe is a private wealth management organization focused on
serving the needs of mid-wealth families and individuals in Luxembourg, Belgium,
and France.


This release contains forward-looking statements within the meaning of Section
27A of the Securities Act of 1933 and Section 21E of the Securities Act of 1934
that are based upon current expectations or beliefs, as well as a number of
assumptions about future events. Although the Company believes that the
expectations reflected in the forward-looking statements and the assumptions
upon which they are based are reasonable, it can give no assurance that such
expectations and assumptions will prove to have been correct. The reader is
cautioned not to put undue reliance on these forward-looking statements, as
these statements are subject to numerous factors and uncertainties, including
without limitation, the independent authority of the special committee to act on
the matters discussed, the successful negotiation of the potential acquisition
and disposal of transactions described above, successful implementation of the
company's business strategy and competition, any of which may cause actual
results to differ materially from those described in the statements. In
addition, other factors that could cause actual results to differ materially are
discussed in the Company's most recent Form 10-QSB and Form 10-KSB filings with
the Securities and Exchange Commission




 
 
 
 


 
 


 
FOR MORE INFORMATION, PLEASE CONTACT:


 
Peter Smith, CEO
 
 
Tally-Ho Ventures, Inc.
 
 


 








 


 


 


 





